department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc psi b06 genin-146206-09 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil 25d ------------------ ------------------------- --------------------------------- dear --------------- this letter responds to your request for information in a letter dated date you stated that your company --------------------------------- manufactures portable renewable energy generators you requested information concerning the residential_energy_efficient_property_credit and the treasury grant under section of the american_recovery_and_reinvestment_act_of_2009 this letter describes well-established interpretations and principles of tax law without applying them to a specific set of facts it is advisory only and has no binding effect with the internal_revenue_service this letter is intended only to provide general guidance for determining how to comply with applicable law the law provides a personal tax_credit under sec_25d of the internal_revenue_code code for purchasing and installing certain qualified residential energy efficient property see enclosed sec_25d qualified residential energy efficient property includes among others qualified solar electric property and qualified solar water heating property a qualified solar electric property is a property which uses solar_energy to generate electricity for use in a home located in the united_states and used as a residence by the taxpayer a qualified solar water heating property is a property to heat water for use in a home located in the united_states and used as a residence by the taxpayer if at least half of the energy used by such property for such purpose is derived from the sun additionally qualified solar water heating property must be certified for performance by the non-profit solar rating certification corporation or a comparable entity endorsed by the government of the state where the property is installed if a product qualifies for the credit a manufacturer has the option of providing a certification statement to customers in which the manufacturer certifies that its product meets the requirements of sec_25d see enclosed notice_2009_41 for certification process procedures the residential energy efficient property_tax credit is equal to percent of the qualified_expenditures made by the taxpayer during a taxable_year there is not a cap on the genin-146206-09 amount of credit available the credit does not apply to property placed_in_service after date section of the american recovery and reinvestment tax act of section provides grants for specified energy_property in lieu of tax_credits under section the department of the treasury makes payments to eligible persons who place in service specified energy_property during or or after if construction began on the property during or and the property is placed_in_service by a certain date eligible_property under this program includes only property used in a trade_or_business or held_for_the_production_of_income specified energy_property includes among others solar property described in sec_48 or ii of the code i equipment which uses solar_energy to generate electricity to heat or cool or provide hot water for use in a structure or to provide solar process heat excepting property used to generate energy for the purposes of heating a swimming pool and ii equipment which uses solar_energy to illuminate the inside of a structure using fiber- optic distributed sunlight but only with respect to periods ending before date eligible persons must submit applications to the department of the treasury for section payments by receiving the section payments taxpayer agrees to forego any_tax credits under sec_45 and sec_48 for the taxable_year in which the payment is made or for any subsequent taxable_year applicants must agree to the terms and conditions applicable to the section program see www treas gov recovery shtml for more information about the program eligibility requirements and the application process this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2009_1 sec_2 2009_1_irb_1 date if you have any additional questions please contact me or ---------------------at -------------------- sincerely jaime c park senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures
